DETAILED ACTION
This Office action is in reply to application no. 16/075,114, filed 2 August 2018.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: it does not end with a period.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: it purports to depend from the “system of claim 1”, but claim 1 is directed to a method.  Based on the overall structure of the claims, this appears to be a typographic error and claim 20 should actually depend from claim 11; it will be examined as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claims 1-10 are each directed to a method (process) and claims 11-20, under the assumption made above, are each directed to a system (machine).  The claim(s) recite(s) obtaining data indicative of a location, determining from this the location, obtaining additional information, determining an insurance policy premium based on the available data, sending the premium to a potential customer, receiving acceptance of the premium, noting the time at which the acceptance occurred, and alerting the customer when the policy covered by the premium has expired.
This recites abstraction as follows: first, the claims recite a fundamental economic principle or practice, specifically insurance, as these are steps that would be performed by human insurance agents in the provision of a policy.  If, for example, a customer sought insurance for an automobile, the location in which the automobile is to be kept and condition parameters such as the customer’s driving record would routinely be among the data used to determine a premium.  It has been a common practice, long before there was any such thing as a computer, to warn a customer of an expiring policy.
Further, for these same reasons, the claims recite mental steps, steps that can practically be performed in the human mind or with pen and paper.  The provision of automobile insurance to customers based on location and other parameters long predates computers, so it is not possible that a computer is inherent or required to be able to perform the steps.  Though the claim is specific that the policy covers an “unmanned aerial vehicle” rather than an automobile, that limitation is nonfunctional and descriptive and so considered but given no patentable weight, as it simply describes the content of the insurance policy but imparts neither structure nor functionality to the claimed method; the identical steps could be used to procure insurance for a drone or a car.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about a vehicle’s location, condition parameters that affect an insurance premium, the premium itself, expiration dates and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply iterating and reiterating that steps are performed at or by “the at least one computer processor”, devoid of implementation details, is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 11, which has the most, includes a processor and memory storing instructions, and the ability to communicate with external, unclaimed objects.  These elements are recited at a high degree of generality and the specification, rather than limiting them, allows for the computer to be any of a number of broad classes of off-the-shelf, pre-existing computers such as “server 106, user device 104, user device 105, or the like”, [0169; emphasis added] and by the use of the underscored phrase would encompass any type of computing device whatever, known or unknown.
It only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The use of a nondescript “geolocation sensor” or a “graphical user interface of a device associated with a user of the vehicle” do not change the analysis, at least because these devices are not positively recited as being within the scope of the claimed invention, but even if it were otherwise, they were well-understood, routine and conventional at the relevant time.
In regard to the first, Howard et al. (U.S. Patent No. 5,490,075) whose application was filed more than twenty years before the priority date of the present invention, was able to report that by that early date the use of a “tracking sensor Global Positioning receiver” was “ubiquitous”. [Col. 10, lines 66-67] In regard to the second, still prior to the turn of the present century, Zetts et al. (U.S. Patent No. 5,802,388) described a “system clipboard” as being a feature “which has become ubiquitous in GUI operating systems”. [Col. 3, lines 2-3]
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – do nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2-4 and 12-14 simply provide further detail about the data gathering steps.  Claims 8, 9, 18 and 19 are simply further descriptive of the type of information being manipulated.  Claims 5-7 and 15-17 purport to limit objects outside of the claimed invention; claims 5-7 refer to the physical location or type of an external object with which the computer performing the claimed method communicates, but this does not impart structure or functionality to the claimed method and so is considered but given no patentable weight; claims 15-17, for the same reason, do not impart structure or functionality to the claimed system and so are considered but given no patentable weight; in any case, they do nothing to make the invention less abstract.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 7, 10-12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Njihia (U.S. Publication No. 2016/0140844) in view of Huls (U.S. Publication No. 2017/0365007) further in view of Chou (U.S. Publication No. 2005/0211783).

In-line citations are to Njihia.
With regard to Claim 1:
Njihia teaches: A method for providing an insurance policy covering use of an… vehicle, [0014; “a system for providing insurance for a vehicle belonging to a user”] the method to be performed by… a computing system [0014; a “remote server” which is “configured to” perform steps] and comprising:
obtaining, at the at least one computer processor, sensor data from a geolocation sensor, the sensor data including an indication of a location of a vehicle; [0006; a “locator device” comprising a “GPS device” is used]
determining, from the sensor data and by the at least one computer processor, a location of the vehicle; [0046; the GPS device “is capable of determining the geographic location” of a “tag device”; 0092; this is the “location of the vehicle” which is then communicated to the server] 
obtaining, at the at least one computer processor, one or more condition parameters, of one or more conditions, at the determined location of the vehicle; [0081; for example, “road status/conditions, speed of the vehicle with the tag device, weather, and the like” which can influence the “cost” of “insurance”]
determining, by the at least one computer processor, an insurance policy premium for an insurance policy covering use of the vehicle for a set period of time, the insurance policy premium based on the determined location of the vehicle and the one or more condition parameters; [0082; based on the data, the system may “calculate more reliable and more accurate insurance values/costs”; 0089; the “insurance product” will “expire” in a predetermined number of days]
transmitting, by the at least one computer processor, an indication of the insurance policy premium for display on… . a device associated with a user of the vehicle; [0086; the “remote server provides” a “notice to a user” via “SMS (text), email, push notification” or the like; this may be a “notification” of the “insurance products”; though he does not explicitly teach that the premium is transmitted for display, it would be an obvious modification to a person then of ordinary skill in the art, as it is simply a substitution of one known datum for another with predictable results]
receiving, at the at least one computer processor and from the device associated with the user of the vehicle, confirmation data indicating an acceptance of the insurance policy premium, the acceptance received from the user… [0078; that the user makes a request for payment to a “payment provider” reads on having accepted the offer]
notifying, through the graphical user interface of the device associated with the user and upon expiration of the set period of time, that the insurance policy for use of the vehicle has expired. [0086; the “expiry” of an “insurance” policy is one of the notifications that may be provided to the user]

Njihia does not explicitly teach that a vehicle is an unmanned aerial vehicle, that a computer system includes at least one computer processor, or that data are provided via a graphical user interface, but it is known in the art.  Huls teaches an insurance rating method [title] which uses a computer that includes a “processor”. [0006] He communicates to a user via a “graphical user interface”. [0045] He calculates “insurance ratings” for vehicle such as a “drone”, [0042] which reads on an unmanned aerial vehicle.  Huls and Njihia are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Huls with that of Njihia, as market forces at the time were increasingly driving developers to make information available to people via GUIs; further, it is simply a substitution of known parts for others with predictable results, simply communicating with a GUI and applying information about insurance to a drone, as in Huls, rather than the communication method and vehicle type of Njihia; the substitutions produce no new and unexpected result.

Njihia does not explicitly teach logging, by the at least one computer processor, a time of acceptance of the insurance policy premium by the user, but it is known in the art.  Chou teaches an identification system [abstract] in which a user may digitally interact with an “Insurance Form” used by an “insurance policy carrier”. [0080] The system may store the “time and date of the acceptance thereof”. [pg. 9, claim 14] Chou and Njihia are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chou with that of Njihia in order to track possibly relevant data, as taught by Chou; further, it is simply a substitution of one known part for another with predictable results, simply storing Chou’s data in place of, or in addition to, the data of Njihia; the substitution produces no new and unexpected result.

That an insurance policy covers “use of an unmanned aerial vehicle” in this and the subsequent claims consists entirely of nonfunctional, descriptive language which describes only the content of an insurance policy but which imparts neither structure nor functionality to the claimed method or system and is therefore considered but given no patentable weight.  That a notification is that an “insurance policy for use of the vehicle has expired” in this and the subsequent claims consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The references are provided for the purpose of compact prosecution.

With regard to Claim 2:
The method of claim 1, further comprising:
receiving, at the at least one computer processor, additional sensor data from the geolocation sensor, an indication of the location of the vehicle during the set period of time. [0067; the data including “GPS coordinates” are received “over a period of time”]

This claim is not patentably distinct from claim 1 as it consists entirely of a mere duplication of parts, simply receiving information an additional time.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
The method of claim 1, wherein the geolocation sensor is disposed on the aerial vehicle. [0038; the “tag device” comprising the sensor is “affixed to a surface of the vehicle”; the combination with Huls made above establishes that the vehicle may be a drone]

This claim is not patentably distinct from claim 1.  The location of the sensor imparts neither structure nor functionality to the claimed method, which merely receives data from it.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The method of claim 1, wherein the device is one or more of a mobile device and a controller of the aerial vehicle. [0043; the device may be a “smart phone”]

This claim is not patentably distinct from claim 1, as the user’s device is simply an externality with which the claimed method communicates; the type of device imparts neither structure nor functionality to the claimed method and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 10:
The method of claim 1, wherein the vehicle is an unmanned aerial vehicle [see above with regard to claim 1, the combination of references establishes this]

This claim is not patentably distinct from claim 1, as its only limitation is already present in the parent claim.

With regard to Claim 11:
Njihia teaches: A system [0043; “server”] comprising…
obtaining, at the at least one computer processor, sensor data from a geolocation sensor, the sensor data including an indication of a location of a vehicle; [0006; a “locator device” comprising a “GPS device” is used]
determining, from the sensor data and by the at least one computer processor, a location of the vehicle; [0046; the GPS device “is capable of determining the geographic location” of a “tag device”; 0092; this is the “location of the vehicle” which is then communicated to the server] 
obtaining, at the at least one computer processor, one or more condition parameters, of one or more conditions, at the determined location of the vehicle; [0081; for example, “road status/conditions, speed of the vehicle with the tag device, weather, and the like” which can influence the “cost” of “insurance”]
determining, by the at least one computer processor, an insurance policy premium for an insurance policy covering use of the vehicle for a set period of time, the insurance policy premium based on the determined location of the vehicle and the one or more condition parameters; [0082; based on the data, the system may “calculate more reliable and more accurate insurance values/costs”; 0089; the “insurance product” will “expire” in a predetermined number of days]
transmitting, by the at least one computer processor, an indication of the insurance policy premium for display on… . a device associated with a user of the vehicle; [0086; the “remote server provides” a “notice to a user” via “SMS (text), email, push notification” or the like; this may be a “notification” of the “insurance products”; though he does not explicitly teach that the premium is transmitted for display, it would be an obvious modification to a person then of ordinary skill in the art, as it is simply a substitution of one known datum for another with predictable results]
receiving, at the at least one computer processor and from the device associated with the user of the vehicle, confirmation data indicating an acceptance of the insurance policy premium, the acceptance received from the user… [0078; that the user makes a request for payment to a “payment provider” reads on having accepted the offer]
notifying, through the graphical user interface of the device associated with the user and upon expiration of the set period of time, that the insurance policy for use of the vehicle has expired. [0086; the “expiry” of an “insurance” policy is one of the notifications that may be provided to the user]

Njihia does not explicitly teach that a vehicle is an unmanned aerial vehicle,  at least one computer processor, a memory storing machine-readable instructions, which when executed by the at least one computer processor, cause the processor to perform one or more operations, or that data are provided via a graphical user interface, but it is known in the art.  Huls teaches an insurance rating method [title] which uses a computer that includes a “processor” [0006] and a “memory” which may “store software” such as “application programs”. [0033] He communicates to a user via a “graphical user interface”. [0045] He calculates “insurance ratings” for vehicle such as a “drone”, [0042] which reads on an unmanned aerial vehicle.  Huls and Njihia are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Huls with that of Njihia, as market forces at the time were increasingly driving developers to make information available to people via GUIs; further, it is simply a substitution of known parts for others with predictable results, simply communicating with a GUI and applying information about insurance to a drone, as in Huls, rather than the communication method and vehicle type of Njihia; the substitutions produce no new and unexpected result.

Njihia does not explicitly teach logging, by the at least one computer processor, a time of acceptance of the insurance policy premium by the user, but it is known in the art.  Chou teaches an identification system [abstract] in which a user may digitally interact with an “Insurance Form” used by an “insurance policy carrier”. [0080] The system may store the “time and date of the acceptance thereof”. [pg. 9, claim 14] Chou and Njihia are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chou with that of Njihia in order to track possibly relevant data, as taught by Chou; further, it is simply a substitution of one known part for another with predictable results, simply storing Chou’s data in place of, or in addition to, the data of Njihia; the substitution produces no new and unexpected result.

With regard to Claim 12:
The system of claim 11, wherein the one or more operations further comprise: 
receiving, at the at least one computer processor, additional sensor data from the geolocation sensor, an indication of the location of the vehicle during the set period of time. [0067; the data including “GPS coordinates” are received “over a period of time”]

This claim is not patentably distinct from claim 11 as it consists entirely of a mere duplication of parts, simply receiving information an additional time.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 16:
The system of claim 11, wherein the geolocation sensor is disposed on the vehicle. [0038; the “tag device” comprising the sensor is “affixed to a surface of the vehicle”; the combination with Huls made above establishes that the vehicle may be a drone]

This claim is not patentably distinct from claim 11 as it purports to limit a device entirely outside the scope of the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
The system of claim 11, wherein the device is one or more of a mobile device and a controller of the vehicle. [0043; the device may be a “smart phone”]

This claim is not patentably distinct from claim 11 as it purports to limit a device entirely outside the scope of the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 20:
The system of claim 1, wherein the vehicle is an unmanned aerial vehicle. [see above with regard to claim 11, the combination of references establishes this]

This claim is not patentably distinct from claim 11, as its only limitation is already present in the parent claim.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Njihia in view of Huls further in view of Chou further in view of Jones (U.S. Patent No. 6,741,927).

Claims 3 and 13 are similar so are analyzed together.
With regard to Claim 3:
The method of claim 2, wherein the additional sensor data is received at least periodically during the set period of time.

With regard to Claim 13:
The system of claim 12, wherein the additional sensor data is received at least periodically during the set period of time.

Njihia, Huls and Chou teach the method of claim 2 and system of claim 12 including receiving sensor data but do not explicitly teach performing a step periodically, but it is known in the art.  Jones teaches user-defined communication methods [title] in which a “predetermined vehicle location is determined” either “periodically” or “when a predetermined time period has expired” by the use of a “Global Positioning System (GPS) 25 receiver”. [Col. 11, lines 56-59; Col. 18, lines 4-6] Jones and Njihia are analogous art as each is directed to electronic means for determining the location of a vehicle.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Jones with that of Njihia, Huls and Chou such that data are repeatedly updated, as taught by Jones; further, it is simply a substitution of a known part for another with predictable results, simply performing a step periodically as in Jones rather than occasionally as in Njihia; the substitution produces no new and unexpected result.

With regard to Claim 4:
The method of claim 2, wherein the additional sensor data is received at the expiration of the set period of time. [Jones, Col. 11, lines 56-59 as cited above in regard to claim 3]

With regard to Claim 14:
The system of claim 12, wherein the additional sensor data is received at the expiration of the set period of time. [Jones, Col. 11, lines 56-59 as cited above in regard to claim 13]

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Njihia in view of Huls further in view of Chou further in view of Choi et al. (U.S. Publication No. 2017/0352103).

These claims are similar so are analyzed together.
With regard to Claim 5:
The method of claim 1, wherein the geolocation sensor is disposed on the device associated with the user. 

With regard to Claim 15:
The system of claim 11, wherein the geolocation sensor is disposed on the device associated with the user.

Njihia, Huls and Chou teach the method of claim 1 and system of claim 11, but do not explicitly teach the geolocation sensor is disposed on the user’s device, but it is known in the art.  Choi teaches a system for assigning locations to mobile units [title] in which a user may “automatically report his or her current location using the GPS functions of their smartphone” which is reported to a “claims administrator” [0042] who is administering an “insurance claim”. [0041] Choi and Njihia are analogous art as each is directed to electronic means for using GPS information in the environment of managing insurance-related data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Choi with that of Njihia, Huls and Chou, as market forces at the time were increasingly driving developers to make applications of all kinds available to smart phones; further, it is simply a substitution of one known part for another with predictable results, simply providing a feature on one known device rather than another; the substitution produces no new and unexpected result.

These claims are not patentably distinct from their respective parent claims.  In regard to claim 5, the location of this sensor imparts neither structure nor functionality to the claimed method.  In regard to claim 15, this claim purports to limit an external, unclaimed device, not within the scope of the claimed system.  The reference is provided for the purpose of compact prosecution.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Njihia in view of Huls further in view of Chou further in view of Kyne et al. (U.S. Patent No. 10,984,479, filed 18 October 2016).

These claims are similar so are analyzed together.
With regard to Claim 8:
The method of claim 1, wherein the one or more conditions includes a proximity of the location of the unmanned vehicle to one or more of an airport, a school, and a restricted area.

With regard to Claim 18:
The system of claim 11, wherein the one or more conditions includes a proximity of the location of the vehicle to one or more of an airport, a school, and a restricted area.

Njihia, Huls and Chou teach the method of claim 1 and system of claim 11, but do not teach this condition, but in addition to being of no patentable significance as explained below, it is known in the art.  Kyne teaches a vehicle tracking system [title] which may include an “adjustment” to an “insurance premium”. [Col. 12, line 67 to Col. 13, line 1] Among the information used is whether what is “disposed in or around the vehicle” includes “school zones”, or “nearby emergency vehicles” which reads on a restricted area. [Col. 14, lines 23-24, 47-48] Kyne and Njihia are analogous art as each is directed to electronic means for determining information related to the provision of insurance for vehicles.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kyne with that of Njihia, Huls and Chou, as that which is disposed nearby a vehicle is relevant to the safe operation of the vehicle, as taught by Kyne; further, it is simply a substitution of one known part for another with predictable results, simply using Kyne’s condition in place of, or in addition to, those of Njihia as a basis for an insurance rate; the substitution produces no new and unexpected result.

These claims are not patentably distinct from their respective parent claims.  First, they consist entirely of nonfunctional, descriptive language which impart neither structure nor functionality to any claimed embodiment but at most disclose human interpretation of a datum.  Second, as the conditions only “include” this proximity, they may include other data, and any determination may be made entirely on the basis of the other data.  The reference is provided for the purpose of compact prosecution.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Njihia in view of Huls further in view of Chou further in view of Kawamura (U.S. Publication No. 2014/0052479).

These claims are similar so are analyzed together.
With regard to Claim 9:
The method of claim 1, wherein the one or more conditions includes a population density at the location of the unmanned vehicle.

With regard to Claim 19:
The system of claim 11, wherein the one or more conditions includes a population density at the location of the vehicle.

Njihia, Huls and Chou teach the method of claim 1 and system of claim 11, but do not teach this condition, but in addition to being of no patentable significance as explained below, it is known in the art.  Kawamura teaches a method of estimating insurance risks and costs. [title] It determines “insurance rates” [0019] using information including a “local population density” which is a “factor relevant in determining insurance risks”. [0020] Kawamura and Njihia are analogous art as each is directed to electronic means for determining information related to the provision of insurance for vehicles.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kawamura with that of Njihia, Huls and Chou in order to use relevant risk information as a determinant of cost, as taught by Kawamura; further, it is simply a substitution of one known part for another with predictable results, simply using Kawamura’s condition in place of, or in addition to, those of Njihia as a basis for an insurance rate; the substitution produces no new and unexpected result.

These claims are not patentably distinct from their respective parent claims.  First, they consist entirely of nonfunctional, descriptive language which impart neither structure nor functionality to any claimed embodiment but at most disclose human interpretation of a datum.  Second, as the conditions only “include” this density, they may include other data, and any determination may be made entirely on the basis of the other data.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694